Citation Nr: 1013004	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  07-13 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asthma.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for anxiety and 
depression, to include as secondary to Meniere's disease 
with vertigo. 

4.  Entitlement to an increased rating for Meniere's disease 
with vertigo, currently rated as 30 percent disabling, to 
include on an extraschedular basis.

5.  Entitlement to an initial rating higher than 10 percent 
for tinnitus.



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to 
October 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from January 2005, July 2006, and February 2009 
rating decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO) that declined to reopen the Veteran's 
previously-denied claim of entitlement to service connection 
for asthma, denied entitlement to service connection for 
hypertension, and for anxiety and depression, to include as 
secondary to Meniere's disease, denied a disability rating 
in excess of 30 percent for Meniere's disease, and granted 
service connection for tinnitus and for vertigo, with the 
latter included in the disability rating for Meniere's 
disease.  

In January 2009, the Board remanded the claims for the 
purpose of scheduling the Veteran for a hearing before the 
Board, to be held at the RO.  At the time of that remand, 
the Board also remanded a claim of entitlement to an 
increased rating for sinusitis and allergic rhinitis, then 
rated as 10 percent disabling, for the purpose of issuing a 
statement of the case following the receipt of an October 
2003 notice of disagreement.  In a February 2009 statement 
of the case and associated rating decision, the RO increased 
the disability rating for the Veteran's allergic rhinitis 
and sinusitis from 10 to 30 percent disabling, effective 
from November 8, 2004, to August 27, 2007.  As of August 28, 
2007, a 10 percent disability rating again became effective.  
Although the Veteran provided testimony on this issue at his 
July 2009 hearing before the Board, the Veteran did not 
submit a substantive appeal with respect to this issue 
following the February 2009 statement of the case, as he had 
been instructed was necessary to perfect an appeal in the 
February 2009 statement of the case.  Accordingly, the issue 
is not currently in appellate status and will not be further 
addressed by the Board.  The Veteran has until March 11, 
2010 to file a notice of disagreement with regard to the 
ratings assigned for sinusitis/allergic rhinitis.

The issue of entitlement to a total disability rating for 
compensation based on individual unemployability (TDIU) has 
been raised by the record, but has not been adjudicated by 
the agency of original jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

In October 2009, the Board advanced this case on its docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for asthma, entitlement to service connection for 
hypertension, entitlement to service connection for anxiety 
and depression, to include as secondary to Meniere's disease 
with vertigo, and entitlement to an increased rating for 
Meniere's disease with vertigo are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has current tinnitus affecting both the right 
and left ears, which is service connected and evaluated as 
10 percent disabling.


CONCLUSION OF LAW

There is no schedular basis for the assignment of more than 
a single, 10 percent rating for tinnitus.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.87, 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2002 & 2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As explained below, the pertinent facts in this case are not 
in dispute and the law is dispositive with regard to the 
claim decided herein.  Consequently, there is no additional 
evidence that could be obtained to substantiate the claim.  
Accordingly, no further development of the record is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2002).  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

In May 2007, the Veteran claimed entitlement to a higher 
rating for Meniere's disease.  The RO interpreted this 
statement to include a claim of entitlement to separate 10 
percent ratings for tinnitus in each ear.

The version of Diagnostic Code 6260 in effect since June 13, 
2003 provides that only a single evaluation can be provided 
for recurrent tinnitus, whether the sound is perceived in 
one ear, both ears, or in the head.  38 C.F.R. § 4.87, 
Diagnostic Code 6260, Note (2) (2009).

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus. VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC 
erred in not deferring to VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25 and Diagnostic Code 6260, 
which limit a veteran to a single disability rating for 
tinnitus, regardless of whether the tinnitus is unilateral 
or bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.

The Veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus under 
the old or new versions of the rating criteria.  38 C.F.R. 
§4.87, Diagnostic Code 6260.  As there is no schedular basis 
for assigning more than a single, 10 percent rating for 
tinnitus, and there is no evidence that would warrant 
consideration of an extraschedular rating, the Veteran's 
appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994); 38 C.F.R. § 3.321(b) (2009).


ORDER

Entitlement to more than a single 10 percent rating for 
tinnitus is denied.


REMAND

Additional development is needed prior to further 
disposition of the application to reopen the previously-
denied claim of entitlement to service connection for 
asthma, the claims of entitlement to service connection for 
hypertension, and anxiety and depression, to include as 
secondary to Meniere's disease, and the claim of entitlement 
to a disability rating in excess of 30 percent for Meniere's 
disease with vertigo.

In July 2009 testimony before the Board, the Veteran stated 
that he had applied for, and been denied, disability 
benefits from the Social Security Administration (SSA).  To 
date, the records and decision associated with his claim for 
such benefits have not been associated with the claims file.  
Because the decision and medical records upon which the 
denial of SSA disability benefits was predicated may be 
relevant to the Veteran's claims, efforts to obtain those 
outstanding records should be made.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 
413 (1991).

At his July 2009 hearing the Veteran also indicated that he 
had been receiving private treatment for asthma, 
hypertension, vertigo and Meniere's disease.  The Veteran's 
VA treatment records similarly note that he was receiving 
such treatment from providers outside VA.  He has not yet 
identified the physicians from whom he has received 
treatment, and the associated treatment records have not yet 
been requested by VA.  When VA is put on notice of the 
existence of private medical records, VA must attempt to 
obtain those records before proceeding with the appeal.  See 
Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  On remand, the Veteran 
should be asked to identify each private healthcare provider 
from whom he has received treatment for these disabilities 
over the years, and an attempt to obtain pertinent medical 
records should be made.

Similarly, except for recent VA examination reports, the 
Board notes that VA medical records dated from February 26, 
1997 to July 17, 2007 are contained in the claims file.  The 
Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn 
v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Hence, on remand, VA must 
obtain all outstanding pertinent VA medical records, 
following the current procedures prescribed in 38 C.F.R. § 
3.159 (2009) as regards requests for records from Federal 
facilities.

With respect to the issue of entitlement to a rating in 
excess of 30 percent for Meniere's disease with vertigo, in 
numerous written statements submitted in support of his 
claim and during his July 2009 testimony, the Veteran stated 
that he had lost his job because of his Meniere's disease 
and the medications he had been prescribed for Meniere's 
disease, and that since losing his job, he had been unable 
to work as a result of the disease.  The Board finds that 
these statements raise the question of possible entitlement 
to an extraschedular rating for the Veteran's Meniere's 
disease with vertigo.  Because the Board may not assign an 
extraschedular rating in the first instance, the Board will 
remand the case to the RO for consideration of whether the 
rating schedule is inadequate to evaluate the Veteran's 
Meniere's disease with vertigo.  If the RO determines that 
the rating schedule is inadequate to evaluate the Veteran's 
Meniere's disease with vertigo, the claim should be referred 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination of 
whether his disability picture requires the assignment of an 
extraschedular rating.  38 C.F.R. 3.321(b)(1) (2009).

Lastly, in a July 2009 statement, the Veteran disagreed with 
the RO's February 2009 denial of his claim of entitlement to 
service connection for anxiety and depression, to include as 
secondary to Meniere's disease.  The Veteran has not been 
issued a statement of the case on this issue.  Where a 
notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue for issuance 
of a statement of the case.  Manlincon v. West, 12 Vet. App. 
238 (1999).  The Board emphasizes, however, that to obtain 
appellate review of an issue not currently in appellate 
status, a perfected appeal must be filed.  See 38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2009).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Furnish to the Veteran a statement 
of the case on the issue of entitlement 
to service connection for anxiety and 
depression, to include as secondary to 
Meniere's disease, along with a VA Form 
9, and afford him the appropriate 
opportunity to submit a substantive 
appeal perfecting an appeal on that 
issue.  

The Veteran is hereby reminded that to 
obtain appellate review of entitlement 
to service connection for anxiety and 
depression, to include as secondary to 
Meniere's disease, a timely appeal must 
be perfected.

2.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the VA Connecticut 
Healthcare System since July 17, 2007.  
All records and/or responses received 
should be associated with the claims 
file

3.  Request from SSA copies of any 
decision(s) and all medical records 
underlying any such decision(s) 
submitted or obtained in support of any 
claim for disability benefits from SSA.  
If records are unavailable, SSA should 
so indicate.  If unsuccessful, the 
Veteran should be accorded the 
opportunity to furnish such records.  
All records/responses received should be 
associated with the claims file.

4.  Send to the Veteran a letter 
requesting that the Veteran identify 
private healthcare providers who may 
have treated him for asthma, 
hypertension, vertigo and Meniere's 
disease and provide sufficient 
information, and, if necessary, 
authorization, to enable VA to obtain 
any additional evidence pertinent to the 
claims on appeal that is not currently 
of record.  

The letter should clearly explain that 
the Veteran has a full one-year period 
to respond (although VA may decide the 
claims within the one-year period).

5.  If the Veteran responds, assist him 
in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, notify the Veteran and his 
representative, if any, of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

6.  After completion of 1 through 5 
above, consider whether the Veteran's 
Meniere's disease with vertigo warrants 
referral to the Under Secretary for 
Benefits or the Director of the 
Compensation and Pension Service for a 
determination of whether his disability 
picture requires the assignment of an 
extraschedular rating under 38 C.F.R. § 
3.321.  If it does, refer the claim to 
the Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service for consideration.

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims on appeal, in 
light of all pertinent evidence and 
legal authority.  With regard to the 
Veteran's Meniere's disease with 
vertigo, consider whether an increased 
rating is warranted on an extraschedular 
basis and whether staged ratings are 
warranted under the holding in Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 
(2007).  If any benefit sought on appeal 
remains denied, furnish to the Veteran 
and his representative, if any, an 
appropriate supplement statement of the 
case, and afford them the appropriate 
time period for response before the 
claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


